Per curiam,
stopping Henry. It is impossible to conceive, that in so large a county as Orange, twelve indifferent men can not be obtained to try a cause against an individual, for his sole act. I,n such small counties as Rich*128mond, where fishery rights are concerned, in which almost the whole community is interested, the general dispositions of the people may warrant the application; but if it be allowed in the present instance, on every turnpike cause we shall have similar requests. Why not go into Dutchess, if it were necessary to take the trial to another county ? The present motion must be denied, though the reason on which it is founded, might be a good reason for asking a struck jury.